              Case 1:20-cv-07908-LLS Document 1 Filed 09/24/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


MELVIN OWENS, on behalf of himself and
all others similarly situated,
                                                       Case No.
                             Plaintiff,
         v.
                                                       CLASS ACTION COMPLAINT
                                                       JURY TRIAL DEMANDED
BIOLIFE ENERGY SYSTEMS SOLUTIONS
INC.,


                             Defendant.

         Plaintiff Melvin Owens (“Plaintiff”), individually and on behalf of all others similarly

situated, alleges the following on information and belief against Biolife Energy Systems

Solutions Inc. (“Biolife” or “Defendant”) regarding Defendant’s violations of the Telephone

Consumer Protection Act (“TCPA”). Plaintiff brings this Complaint to: (1) stop Defendant’s

practice of placing calls using an artificial or pre-recorded voice (“APRV”) to the telephones

of consumers nationwide without their prior express written consent; (2) enjoin Defendant

from continuing to place telephone calls using an artificial or prerecorded voice to consumers

who did not provide their prior express written consent to receive them, and (3) obtain redress

for all persons injured by its conduct.

                                   NATURE OF THE ACTION

         1.      This is a class action against Biolife Energy Systems Solutions Inc. for its

widespread and pervasive violations of the TCPA.

         2.      Biolife and/or its agents called Mr. Owens’s cellular telephone using an artificial

and/or pre-recorded voice (“APRV”) multiple times, including, but not limited to, the following

calls:



                                                   1
            Case 1:20-cv-07908-LLS Document 1 Filed 09/24/20 Page 2 of 9




               Calling Number                                        Date/Time
                347-263-7198                                July 18, 2020 at 11:40 a.m.
                718-569-5646                                 July 21, 2020 at 6:32 p.m.
                954-283-5301                                 July 23, 2020 at 3:56 p.m.
                917-791-5594                                 July 24, 2020 at 3:35 p.m.
                347-242-5701                                July 25, 2020 at 12:14 p.m.
                718-569-5646                                 July 30, 2020 at 4:25 p.m.
                305-925-9758                              September 19, 2020 at 1:48 p.m.
                305-925-9758                              September 19, 2020 at 1:51 p.m.

       3.      When Plaintiff answered the calls, a prerecorded voice identified itself as

Biolife and advertised limited-time discounts on Biolife’s products.

       4.      The calls became so harassing and frequent that Plaintiff was forced to change

his phone number in an attempt to stop the calls. Despite this, Plaintiff still continues to

receive harassing pre-recorded calls from Defendant at his new phone number.

       5.      Defendant owns each of the telephone numbers listed above.

       6.      Plaintiff is not a customer of Defendant, has never done business with

Defendant, and has no prior relationship with Defendant.

       7.      Plaintiff never provided consent to be called by Defendant.

       8.      The unlawful calls placed to Plaintiff are part of Defendant’s pattern of practice

of calling consumers who have no direct relationship with Defendant using an artificial and/or

pre-recorded voice.

       9.      Defendant conducted (and continues to conduct) a wide-scale campaign that

features the repeated making of unwanted pre-recorded phone calls to consumers’ telephones




                                                  2
             Case 1:20-cv-07908-LLS Document 1 Filed 09/24/20 Page 3 of 9




without prior express written consent in violation of the Telephone Consumer Protection Act,

47 U.S.C. § 227 (the “TCPA”).

       10.      Prior to placing these calls to consumers, Defendant fails to obtain prior express

written consent as required by the TCPA from telephone owners/users to make such calls.

       11.      In fact, there are many examples of consumers complaining about Defendant’s

practices. Other consumers have logged complaints on the Internet about receiving identical

prerecorded calls from Defendant via the phone numbers 718-569-5646, 917-791-5594, and

347-242-5701, just like Plaintiff. 1

       12.      At all times material herein, Defendant was and is fully aware that unwanted

prerecorded telemarketing calls are being made to consumers’ telephones on its behalf.

       13.      Defendant knowingly made (and continues to make) prerecorded solicitation

calls to telephones without the prior express written consent of the call recipients. In so doing,

Defendant not only invaded the personal privacy of Plaintiff and members of the putative

Class, but also intentionally and repeatedly violated the TCPA.

       14.      By making these calls, Defendant knowingly caused Plaintiff and the members

of the Class actual harm and cognizable legal injury. This includes but is not limited to the

aggravation and nuisance that result from the receipt of such calls.

       15.      Plaintiff brings this action for injunctive relief and statutory damages arising

out of and relating to the conduct of Defendant in negligently, knowingly, and willfully

contacting Plaintiff and class members on their telephones using an APRV without their prior

express written consent within the meaning of the TCPA.




1
 http://www.nomorobo.com/lookup/718-569-5646, https://www.nomorobo.com/lookup/917-791-5594, and
https://www.nomorobo.com/lookup/347-242-5701 (last accessed Sep. 23, 2020).


                                                  3
              Case 1:20-cv-07908-LLS Document 1 Filed 09/24/20 Page 4 of 9




                                              PARTIES

        16.      Plaintiff Melvin Owens is, and at all times mentioned herein was, a resident of

Roosevelt, New York, and a citizen of the State of New York.

        17.      Defendant Biolife Energy Systems Solutions Inc. is a corporation with a

principal place of business at 222 Broadway, New York, New York 10038. Defendant is a

“person” as defined by 47 U.S.C. § 153(39). Defendant conducts substantial business

throughout this District and the State of New York.

        18.      Whenever in this complaint it is alleged that Defendant committed any act or

omission, it is meant that the Defendant’s officers, directors, vice-principals, agents, servants,

or employees committed such act or omission and that at the time such act or omission was

committed, it was done with the full authorization, ratification or approval of Defendant or was

done in the routine normal course and scope of employment of the Defendant’s officers,

directors, vice-principals, agents, servants, or employees.

                                  JURISDICTION AND VENUE

        19.      This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331

because this action involves violations of a federal statute, the TCPA.

        20.      This Court has personal jurisdiction over Defendant because Defendant

maintains its principal place of business in this District.

        21.      Venue is proper in this District under 28 U.S.C. § 1391(b) because Defendant

resides in this District.

                                CLASS ACTION ALLEGATIONS

        22.      Plaintiff brings this action on behalf of the following Class: All persons within

the United States who (a) received a nonemergency telephone call; (b) on his or her cellular or




                                                   4
             Case 1:20-cv-07908-LLS Document 1 Filed 09/24/20 Page 5 of 9




landline telephone; (c) made by or on behalf of Defendant in order to promote its products or

services; (d) for whom Defendant had no record of prior express written consent; (e) and such

phone call was made with the use of an artificial or prerecorded voice; (f) at any time in the

period that begins four years before the filing of the complaint in this action to the date that

class notice is disseminated.

       23.      Plaintiff represents, and is a member of, the Class. Excluded from the Class is

Defendant and any entities in which Defendant has a controlling interest, Defendant’s agents

and employees, any Judge and/or Magistrate Judge to whom this action is assigned and any

member of such Judges’ staffs and immediate families.

       24.      Plaintiff does not know the exact number of members in the proposed Class,

but is reasonably informed and believes, based on the scale of Defendant’s business, that the

Class is so numerous that individual joinder would be impracticable.

       25.      Plaintiff and all members of the proposed Class have been harmed by the acts

of Defendant through the receipt of unsolicited and harassing telephone calls and listening to

such pre-recorded messages live or on voicemail, and violations of their statutory rights.

       26.      The disposition of the claims in a class action will provide substantial benefit to

the parties and the Court in avoiding a multiplicity of identical suits.

       27.      The proposed Class can be identified easily through records maintained by

Defendant.

       28.      There are well defined, nearly identical, questions of law and fact affecting all

parties. The questions of law and fact involving the Class’s claims predominate over questions

which may affect individual members of the proposed Class. Those common question of law

and fact include, but are not limited to, the following:




                                                  5
               Case 1:20-cv-07908-LLS Document 1 Filed 09/24/20 Page 6 of 9




                  a.     Whether Defendant made telephone calls to Plaintiff and class members
                         using an artificial or pre-recorded voice without their prior express
                         written consent;

                  b.     Whether Defendant’s conduct was knowing and/or willful;

                  c.     Whether Defendant is liable for damages, and the amount of such
                         damages, and

                  d.     Whether Defendant should be enjoined from engaging in such conduct
                         in the future.

         29.      Plaintiff asserts claims that are typical of each member of the Class because he

is a person who received at least one call on his telephone using an artificial or pre-recorded

voice without his prior express written consent.

         30.      Plaintiff will fairly and adequately represent and protect the interests of the

proposed Class and has no interests which are antagonistic to any member of the proposed

Class.

         31.      Plaintiff has retained counsel experienced in handling class action claims

involving violations of federal and state consumer protection statutes.

         32.      A class action is the superior method for the fair and efficient adjudication of

this controversy.

         33.      Class wide relief is essential to compel Defendant to comply with the TCPA.

         34.      The interest of the members of the proposed Class in individually controlling

the prosecution of separate claims against Defendant is small because the statutory damages in

an individual action for violation of the TCPA are relatively small.

         35.      Management of these claims is likely to present significantly fewer difficulties

than are presented in many class claims because the calls at issue are all prerecorded and the




                                                    6
              Case 1:20-cv-07908-LLS Document 1 Filed 09/24/20 Page 7 of 9




members of the class, by definition, did not provide the prior express consent required under

the statute to authorize calls to their telephones.

        36.      Defendant has acted on grounds generally applicable to the proposed Class,

thereby making final injunctive relief and corresponding declaratory relief with respect to the

proposed class as a whole appropriate.

        37.      Moreover, the TCPA violations complained of herein are substantially likely to

continue in the future if an injunction is not entered.

                     FIRST CAUSE OF ACTION
  KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
            PROTECTION ACT (“TCPA”), 47 U.S.C. § 227, et seq.

        38.      Plaintiff incorporates by reference the foregoing paragraphs of this Complaint

as if fully stated herein.

        39.      The foregoing acts and omissions of Defendant constitute numerous and

multiple knowing and/or willful violations of the TCPA, including but not limited to each of

the above-cited provisions of 47 U.S.C. § 227 et seq.

        40.      As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227

et seq., Plaintiff and members of the proposed Class are entitled to treble damages of up to

$1,500.00 for each and every call in violation of the statute, pursuant to 47 U.S.C. §

227(b)(3)(C).

        41.      Plaintiff and members of the proposed class are also entitled to and do seek

injunctive relief prohibiting such conduct violating the TCPA by Defendant in the future.

        42.      Plaintiff and members of the proposed Class are also entitled to an award of

attorneys’ fees and costs.




                                                      7
              Case 1:20-cv-07908-LLS Document 1 Filed 09/24/20 Page 8 of 9




                     SECOND CAUSE OF ACTION
VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT (“TCPA”), 47
                         U.S.C. § 227, et seq.

        43.      Plaintiff incorporates by reference the foregoing paragraphs of this Complaint

as if fully stated herein.

        44.      The foregoing acts and omissions of Defendant constitute numerous and

multiple violations of the TCPA, including but not limited to each of the above-cited

provisions of 47 U.S.C. § 227 et seq.

        45.      As a result of Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiff and

members of the proposed Class are entitled to an award of $500.00 in statutory damages for

each and every call in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

        46.      Plaintiff and members of the proposed Class are also entitled to, and do, seek

injunctive relief prohibiting such conduct violating the TCPA by Defendant in the future.

        47.      Plaintiff and members of the proposed class are also entitled to an award of

attorneys’ fees and costs.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that the Court grant Plaintiff and all

members of the proposed Class the following relief against Defendant:

                 (a)    Injunctive relief prohibiting such violations of the TCPA by Defendant
                        in the future;

                 (b)    As a result of Defendant’s willful and/or knowing violations of the
                        TCPA, Plaintiff seeks for himself and each member of the proposed
                        Class treble damages, as provided by statute, of up to $1,500.00 for each
                        and every call that violated the TCPA;

                 (c)    As a result of Defendant’s violations of the TCPA, Plaintiff seeks for
                        himself and each member of the proposed Class $500.00 in statutory
                        damages for each and every call that violated the TCPA;




                                                   8
           Case 1:20-cv-07908-LLS Document 1 Filed 09/24/20 Page 9 of 9




                (d)     An award of attorneys’ fees and costs to counsel for Plaintiff and the
                        proposed class;

                (e)     An order certifying this action to be a proper class action pursuant to
                        Federal Rule of Civil Procedure 23, establishing appropriate Class,
                        finding that Plaintiff is a proper representative of the Class, and
                        appointing the lawyers and law firm representing Plaintiff as counsel for
                        the Class;

                (f)     Such other relief as the Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of

any and all issues in this action so triable of right.

Dated: September 24, 2020                       Respectfully submitted,

                                                BURSOR & FISHER, P.A.

                                                By:      /s/ Yitzchak Kopel

                                                Yitzchak Kopel
                                                Alec M. Leslie
                                                Max S. Roberts
                                                888 Seventh Avenue, Third Floor
                                                New York, NY 10019
                                                Telephone: (646) 837-7150
                                                Facsimile: (212) 989-9163
                                                E-Mail: ykopel@bursor.com
                                                        aleslie@bursor.com
                                                        mroberts@bursor.com

                                                Attorney for Plaintiff




                                                    9
